Fourth Court of Appeals
                                San Antonio, Texas
                                      March 7, 2018

                                   No. 04-17-00467-CV

                           Erasmo CANTU and Eugenia Cantu,
                                     Appellants

                                             v.

                          FALCON INTERNATIONAL BANK,
                                    Appellee

               From the 365th Judicial District Court, Maverick County, Texas
                          Trial Court No. 11-08-26743-MCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

       The appellants’ motion for extension of time to file reply brief is hereby GRANTED.
Time is extended to March 16, 2018.

It is so ORDERED on March 7, 2018.

                                           PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court